DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Applicant’s election without traverse of group I in the reply filed on 03/03/2021 is acknowledged.
Claims 1-12 are currently pending.

Claim Objections
Claims 4, 8, and 12 are objected to because of the following informalities:  
In claim 4, line 2, please amend “a supper capacitance” to recite “a super capacitance”;
In claim 8, line 2, please amend “connected to a test IO” to recite “connected to a test Input/Output (I/O)”;
In claim 12, line 1, please amend “wherein the displaying module is an E-paper” to recite “wherein the displaying module is an electronic paper (E-paper)”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "wherein the signal conversion circuit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, there is no recitation of “the signal conversion circuit” is claim 1 from which claim 11 depends.  For purposes of examination, “the signal conversion circuit” has been interpreted as “the signal converting module”.  Further, claim 11 recites “a second voltage stabilizing circuit” in line 2.  The examiner believes claim 11 is meant to depend from claim 10, which includes a first recitation of a “first voltage stabilizing circuit”.  For purposes of examination, claim 11 has been interpreted as depending from claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by ODAKE et al, US 2006/0118638.
Re claim 1:
ODAKE teaches visual card (1), comprising: a main control module (12), an antenna module (10), a power management module (18), a displaying module (16) and a signal converting module (17) [0023]-[0027] [Figure 1]; wherein
The main control module is connected to the antenna module, the power management module, the displaying module and the signal converting module, the signal converting module is connected to the antenna module [Figure 1];
The main control module is configured to communicate with an external card read device (20) via the antenna module, update and store key information (i.e., transaction information including charged amount of money and balance [0024] [0025]); 
the main control module is further configured to monitor an exit signal according to an electronic signal input by the signal converting module [0024]-[0027]; 
the main control module is further configured to obtain the key information when the exit signal is monitored and make the displaying module display the key information [0026] [0024]-[0027];
The antenna module is configured to be in mutual induction with the external card read device [0036]-[0038];
The signal converting module is configured to convert an electronic signal generated from the mutual induction of the antenna module, and transmit the converted electronic signal to the main control module [0027]; and

Re claim 2:
ODAKE teaches the visual card according to claim 1, wherein the power management module is specifically a battery (double layer capacitor 18) [0016] [Figure 1].
Re claim 3:
ODAKE teaches the visual card according to claim 1, wherein the signal converting module is also connected to the power management module, and the electronic signal converted by the signal converting module supplies power for the power management module [0016] [0027] [Figure 1].
Re claim 4:
ODAKE teaches the visual card according to claim 1, wherein the power management module is specifically a super capacitance (i.e., double layer capacitor 18 [0027]-[0031])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ODAKE et al, 2006/0118638 in view of KOYAMA, US 2007/0285246.
Re claims 5, 6, 10 and 11:
ODAKE teaches the visual card according to claim 1, wherein the main control module comprises a control unit.
ODAKE does not specifically teach the control unit is connected to a transaction IC chip, a switching unit, the power management module, the displaying module and the signal converting module; a first voltage stabilizing circuit between the switching unit and the power management module; the signal converting module comprising a rectifying circuit and second voltage stabilizing circuit. 
KOYAMA teaches a card comprising a main control module comprises a 5control unit, a transaction integrated circuit (IC) chip (332) and a switching unit (116) [Figures 4-6]; wherein the control unit is connected to the transaction IC chip, the switching unit, the power management module and the signal converting module [0025] [0031]; the switching unit is further connected to both of the transaction IC chip and the power management module, and the power management module supplies power for the transaction IC chip when the switching unit becomes conductive [0031] [0035]; the card further comprising a first voltage stabilizing circuit, wherein the first voltage stabilizing circuit lies between the switching unit and the transaction IC, or between the switching unit and the power management unit [0072] [0074] [Figures 4-6].  The signal conversion circuit specifically comprises a rectifying circuit and a second voltage stabilizing circuit wherein the rectifying circuit is connected to the antenna module and the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of KOYAMA in the card of ODAKE as the components described by KOYAMA are merely common components found in wireless IC cards to facilitate efficient power supply and communication with external card readers. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ODAKE et al, 2006/0118638 in view of ZARKAS et al, US 2016/0307189.
Re claim 12:
ODAKE teaches the visual card according to claim 1, but does not teach the displaying module is an E-paper; the E-paper is connected to both the power management module and the main control module when the E-paper is equipped with no drive IC; the E-paper connects to the main control module when the E-paper is equipped with a drive IC.
ZARKAS teaches a visual card comprising a displaying module comprising an E-paper which is connected to a power management module (230) and main control module (224) [0113] [0114] [0119] [0121].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of ZARKAS in the card of ODAKE such that the display module is an E-paper for the purpose of providing the . 

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876